Citation Nr: 0403903	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  99-20 015A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.

Entitlement to Dependent's Educational Assistance pursuant to 
Chapter 35, Title 38 of the United States Code.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran had active duty from September 1940 to March 
1946.  Service records show that the veteran was awarded the 
Purple Heart and a Combat Infantryman's Badge.  The veteran 
died on December [redacted], 1957.  The appellant is the widow of the 
veteran.

These matters come to the Board of Veterans' Appeals (Board) 
from a March 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied entitlement to service connection for 
the cause of the veteran's death and entitlement to 
Dependents' Educational Assistance. 

In a November 2002 decision, the Board determined that new 
and material evidence had been received to reopen the claim 
for service connection for the cause of the veteran's death.


FINDINGS OF FACT

1.  The veteran died on December [redacted], 1957, the cause of the 
veteran's death as shown on the death certificate was 
coronary thrombosis due to hypertension.  

2.  At the time of the veteran's death, service connection 
was in effect for muscle impairment of the left leg due to a 
gunshot wound which was assigned a 30 percent rating and 
cicatrices of the left leg and left thigh due to the gunshot 
wound which was assigned a zero percent rating.   

3.  The medical evidence demonstrates that the service-
connected muscle impairment of the left leg due to a gunshot 
wound caused or contributed to the veteran's cause of death.    


CONCLUSIONS OF LAW

1.  A disability incurred in service caused or contributed to 
the veteran's death.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. §§ 3.102, 3.312 (2003).

2.  The appellant meets the criteria for eligibility for 
Dependent's Educational Assistance pursuant to Chapter 35, 
Title 38 of the United States Code.  38 U.S.C.A. § 3500 (West 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a claimant in the development 
of a claim.  VA regulations that implement the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003).  

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the 
appellant in substantiating her claim.  

Factual Background

A March 1946 certificate of disability for discharge 
indicates that the veteran was unfit for military service 
because of moderate residuals of a contracture of the tendo-
achilles on the left manifested by an inability to do other 
than moderate weight bearing and locomotion, sequelea to the 
lacerating wound received when the veteran was struck by 
enemy shell fragments in December 1944 in Belgium.  The 
veteran was incapacitated by reason of an inability to do 
other than moderate weight bearing and locomotion.   

In a March 1946 rating decision service connection was 
granted for residuals of multiple penetrating shell fragment 
wounds of the left calf and leg post operative; and a 50 
percent evaluation was assigned from March 29, 1946.  

A November 1946 VA medical and industrial examination report 
indicates that the veteran had received one treatment from 
Dr. C.S.M. for high blood pressure since discharge.  

A November 1946 rating decision characterized the veteran's 
service-connected disability as muscle impairment of the left 
leg due to a gunshot wound.  A 30 percent evaluation was 
assigned from November 8, 1946.  Service connection was 
established for cicatrices of the left leg and left thigh due 
to a gunshot wound, and a zero percent disability evaluation 
was assigned.  

A December 1957 death certificate indicates that the veteran 
died on December [redacted], 1957.  The direct cause of death was 
listed as coronary thrombosis.  The antecedent cause was 
hypertension.  The place of death was the veteran's home.  An 
autopsy was not performed.     

In an August 1999 statement, the appellant wrote that before 
the veteran's death in December 1957, he had complained of a 
knot moving up and down the wounded area of his left leg.  
The appellant stated that the veteran later died of a blood 
clot.  She also reported that the veteran was never treated 
for a heart condition. 

In a May 2000 statement, Dr. W.B. indicated that a blood clot 
was more likely in the veteran's injured leg.  Dr. W.B. 
related that the veteran had noticed something moving in his 
leg that was injured on Thanksgiving.  The veteran had 
sensation in the leg and he died a week later.  Dr. W.B. 
stated that the likely diagnosis was pulmonary embolism, and 
this would definitely be related to the war wound in his leg. 

At the hearing before RO personnel in June 2000, the 
appellant testified that the veteran was never treated for 
high blood pressure.  She stated that on Thanksgiving Day, in 
1957, the veteran went hunting but came back early.  The 
appellant stated that she asked the veteran why, and he said 
that he had a knot that moved up and down his injured leg and 
then the knot had disappeared.  The veteran went to bed and 
he felt "alright."  The appellant indicated that the 
following weekend, on December [redacted], the veteran woke her up, 
making a gurgling sound.  The appellant related that she 
could not wake him up.  The veteran died in that bed. The 
appellant also testified that Dr. W.B. had reviewed the 
veteran's medical records before rendering the medical 
opinion.  

In a September 2001 opinion, an unidentified employee of a VA 
medical center examined the claims folder.  The reviewer 
concluded that the gunshot wound to the left leg and the 
damage to the muscle of the leg certainly left the veteran at 
a higher risk for a pulmonary embolism.  However, the 
reviewer added that there was no objective information to 
indicate that this is what in fact happened.  The reviewer 
noted that the veteran was being treated for hypertension at 
the time of his discharge from service in 1946, and eleven 
years later, the death certificate indicated that the veteran 
died from a coronary thrombosis secondary to hypertension.  
The reviewer found this to be significant.  The reviewer 
commented that if the high blood pressure was service-
connected, then the sequelea thereof was service-connected, 
including the coronary thrombosis.  It was unclear to the 
reviewer how one could make a definitive diagnosis of 
pulmonary embolism 44 years after the fact, although the 
veteran was at a greater risk of pulmonary embolism, than 
someone without the veteran's trauma.     

In an August 2002 VA medical opinion, VA physician reviewed 
the medical records and concluded that there was no evidence 
to suggest that the veteran was under any form of treatment 
for hypertension at the time of his discharge from the 
military in 1946.  The physician added that in the absence of 
any record of medical treatment or any form of leg 
thrombosis, it was unlikely that the 1944 leg injury was a 
significant contributor to his death "decades later."

In April 2003, the Board obtained a medical opinion from a VA 
surgeon through the Veterans Health Administration in 
accordance with 38 C.F.R. § 20.901(a) (2003).  The VA surgeon 
noted that the veteran had received a gunshot wound to his 
left leg, and had several surgeries, scar tissue, and 
deformities of the leg, which prevented him from working.  
The veteran was 30 percent service-connected for his left leg 
injury.  Subsequently, 13 years later, the veteran developed 
an acute cardiovascular illness and died.  The VA surgeon 
indicated that the etiology of the cardiovascular illness was 
very difficult, but in the absence of any degree of history 
of the cardiac pathology, it was likely as not that the cause 
of death was an acute event of pulmonary embolus, although 
this was quite unusual.  The VA surgeon also opined that it 
was likely that the pulmonary embolus, if it occurred, could 
have come from the lower extremity that had been injured.  

Pertinent Law and Regulations

Service connection

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).

Service connection will also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

Service connection - cause of death

The surviving spouse of a veteran who has died from a 
service-connected disability or compensable disability may be 
entitled to receive dependency and indemnity compensation.  
38 U.S.C.A. § 1310 (West 2002).  In order to establish 
service connection for the cause of the veteran's death, the 
evidence must show that a service-connected disability was 
either the principal or a contributory cause of death.  The 
issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, 
particularly, autopsy reports.  38 C.F.R. § 3.312 (2003).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  A contributory cause of death is inherently 
one not related to the principal cause.  In determining 
whether the service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312. 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2003).

Standard of Proof

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence. 38 U.S.C.A. § 
7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 



Analysis

Entitlement to service connection for the cause of the 
veteran's death

The evidence weighing in favor of the appellant's claim 
includes the April 2003 VHA opinion, in which the VA surgeon 
concluded that it was as likely as not that at the veteran's 
death was due to a pulmonary embolus, which could have arisen 
from superficial vein thrombosis around the service-connected 
scar tissue.  Dr. W.B.'s opinion also supports the grant of 
service connection for the cause of the veteran's death.  

The evidence against the claim includes the lack of 
contemporaneous evidence of the superficial vein thrombosis 
or pulmonary embolus, as well as the September 2001, and 
August 2002 opinions.  

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed. Cir. 1997), and cases cited therein. In assessing 
evidence such as medical opinions, the failure of the 
physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  In some 
cases, the physician's special qualifications or expertise in 
the relevant medical specialty or lack thereof may be a 
factor.  In every case, the Board must support its conclusion 
with an adequate statement of its reasoning of why it found 
one medical opinion more probative than the other.  

The Board finds that the April 2003 VHA opinion has great 
evidentiary weight.  The VA surgeon reviewed the veteran's 
medical records, including the service medical records 
detailing the injury in service, and the negative and 
positive opinions.  This is the only opinion that had the 
benefit of Dr. W.B's opinion as well as the September 2001 
and August 2002 opinions.  The VHA opinion supports the 
appellant's claim inasmuch as it finds that is was at least 
as likely as not that a fatal pulmonary embolus arose from 
the service-connected leg injury.

The Board finds that the medical and other evidence in this 
case is at least in equipoise as to the question of whether 
the service-connected residuals of a gunshot wound to the 
left leg caused or contributed to the veteran's cause of 
death, which was coronary thrombosis.  

As the weight of the evidence for and against the appellant's 
claim is in relative equipoise on the question of whether the 
veteran's service-connected muscle impairment of the left leg 
due to a gunshot wound caused or contributed substantially or 
materially to cause his death, the Board will resolve such 
reasonable doubt in the appellant's favor.  With the 
resolution of reasonable doubt in the appellant's favor, the 
Board finds that the veteran's service-connected muscle 
impairment of the left leg due to a gunshot wound caused or 
contributed substantially or materially to cause his death, 
and that service connection for the cause of the veteran's 
death is warranted.  38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. 
§§ 3.102, 3.312. 
`
Education Benefits

Education benefits are payable to the surviving spouse of a 
veteran who died of a service-connected disability, or who 
had a total service-connected disability that was permanent 
in nature.  38 U.S.C.A. § 3500.  The Board has determined 
that the veteran's service-connected muscle impairment of the 
left leg due to a gunshot wound caused or contributed to the 
veteran's death.  Accordingly, the appellant meets the 
eligibility criteria for Chapter 35 education benefits.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.   

Entitlement to Dependent's Educational Assistance pursuant to 
Chapter 35, Title 38 of the United States Code is granted.  




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



